           Case 1:18-vv-01152-UNJ Document 40 Filed 05/12/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1152V
                                         UNPUBLISHED


    ROBERT JAMISON,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: April 7, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Scott William Rooney, Nemes, Rooney P.C., Farmington Hills, MI, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

      On August 8, 2018, Robert Jamison filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that his receipt of an influenza (“flu”) vaccine on
March 3, 2016, caused him to suffer a left-sided Shoulder Injury Related to Vaccine
Administration (“SIRVA”). Petition at 2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On April 6, 2020, Respondent filed an Amended Rule 4(c) report in which he states
that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, Respondent states that “while

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01152-UNJ Document 40 Filed 05/12/20 Page 2 of 2



preserving his right to appeal the Chief Special Master’s February 18, 2020 finding that
the onset of petitioner’s left shoulder pain occurred within forty-eight hours of his March
3, 2016 flu vaccination, respondent accepts this ruling as the law of the case for purposes
of further proceedings before the Chief Special Master.” Id. at 4.

        Respondent further agrees that “DICP will not continue to contest that petitioner
suffered SIRVA as defined by the Vaccine Injury Table. Specifically, petitioner had no
recent history of pain, inflammation, or dysfunction of his left shoulder; the onset of pain
occurred within 48 hours after receipt of an intramuscular vaccination; the pain was limited
to the shoulder in which the vaccine was administered; and, no other condition or
abnormality, such as brachial neuritis, has been identified to explain petitioner’s left
shoulder pain… in addition, petitioner suffered the residual effects of his condition for
more than six months… Therefore, based on the record as it now stands and subject to
the right to appeal the Findings of Fact, respondent does not dispute that petitioner has
satisfied all legal prerequisites for compensation under the Act.” Id. at 5-6 (internal
citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
